Citation Nr: 1446293	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from October 1979 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2014, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

At a hearing before a Decision Review Officer in October 2012, the Veteran testified that he had been in receipt of disability benefits from the Social Security Administration (SSA) since March of the year.  In a statement in August 2013 the Veteran confirmed that he had been awarded SSA disability benefits since March 2013, due, in pertinent part, to his bilateral knee disability.  

Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because SSA disability records have not been obtained in this case, remand of the pending appeal is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds in writing that no disability file is available, the negative response should be noted in the claims file and the case should be returned to the Board for further appellate review.

2.  If SSA disability records are obtained, the AOJ should readjudicate the issue on appeal in light of the new evidence received.  Thereafter, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



